United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 96-3196EM
                                  _____________

Willie Watson,                           *
                                         *
                   Appellant,            *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Eastern
United States Postal Service; St. Louis * District of Missouri.
Gateway District Area Local of           *
American Postal Workers Union,           *       [UNPUBLISHED]
AFL-CIO; American Postal Workers         *
Union, AFL-CIO,                          *
                                         *
                   Appellees.            *
                                   _____________

                           Submitted: July 7, 1997
                               Filed: July 11, 1997
                                _____________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                           _____________

PER CURIAM.

       Willie Watson appeals the district court's grant of summary judgment to
Watson's former employer and his former unions in this employment-related lawsuit.
Watson also seeks review of a Merit Systems Protection Board decision. Based on the
record before us, we find no error that would require reversal. We thus affirm on the
basis of the district court's thorough, well-reasoned order. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-